Citation Nr: 1439098	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-42 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a neck disability.

3.  Entitlement to service connection for a middle back disability.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for a psychiatric disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2003 with an additional 2 months and 28 days of active service.  He also had periods of service in the Marine Corps Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The issue of entitlement to service connection for a sleep disorder has been broadened and recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

The issues of whether new and material evidence has been presented to reopen the claims of service connection for a low back disability and a neck disability, and entitlement to service connection for a middle back disability and a psychiatric disorder are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

At the hearing in June 2014, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for a hip disability and entitlement a TDIU be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding the claim of service connection for a hip disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of the appeal regarding the claim for a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the hearing in June 2014, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for a hip disability and entitlement a TDIU be withdrawn.

Therefore, there remain no allegation of errors of fact or law for appellate consideration, and these issues are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



ORDER

The appeal of the claim for entitlement to service connection for a hip disability is dismissed.

The appeal of the claim for entitlement to a TDIU is dismissed.


REMAND

The Veteran contends that his current spinal disabilities were incurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) in August 2002.  Service treatment records and a police report show that the Veteran was injured during an automobile accident that took place during a military training exercise on August 2, 2002.  However, the record is insufficient to determine the dates of ACUDTRA or INACDUTRA, additional development under the duty to assist is needed.

As to the service connection claim for a psychiatric disorder, the Veteran reported that he engaged in combat and felt in great danger of being killed while on active duty in Kuwait.  During an August 2003 post-deployment health assessment, he also reported feeling little interest or pleasure in doing things and feeling down, depressed, or helpless.  In June 2014, the Veteran reported night sweats and night terrors, not being aware of where he is, and waking up trying to reach for his rifle.  While the Veteran's current psychiatric symptoms disabilities may be related to service, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  A VA examination is necessary.

It appears that the Veteran may receive regular treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma, and its associated outpatient clinic in Tulsa, Oklahoma.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain from the Marine Corps Reserves, complete service personnel records and all orders for ACDUTRA or INACDUTRA during August 2002.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's more recent treatment records (since August 2013) from the Muskogee VAMC and Tulsa outpatient clinic, and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to identify any current psychiatric disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to his active service.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other necessary development, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


